Citation Nr: 1404175	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs	 Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1979 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of Department of Veterans Affairs (VA) Regional Office (RO).

 REMAND 

On VA examination in July 2009, the VA examiner found that the Veteran's hearing loss and tinnitus were unrelated to noise exposure in service, because hearing was normal at separation and there was no evidence of complaints of hearing loss or tinnitus in the record.  Also the VA examiner noted that there was no history of postservice occupational noise exposure.

The Board finds that the examination report is inadequate because an audiogram in service was mischaracterized as having been conducted on separation examination, when the audiogram was done six months prior to separation and there is no record of a report of a separation examination.  Also the reference to the lack of postservice occupational noise exposure is too vague and frustrates the Board's duty as an independent finder of fact. 







As the evidence of record is insufficient to decide the claims of service connection for a bilateral hearing loss disability and for tinnitus, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current bilateral hearing loss disability or tinnitus or both are causally related to noise exposure in service as described by the Veteran.   

In formulating the opinion, the VA examiner is asked:

To specify the Veteran's postservice occupational and recreation history of noise exposure, and,  

To consider that the Veteran is competent to describe impaired hearing and tinnitus in service even though there may be no contemporaneous medical documentation of impaired hearing or tinnitus. 






If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to explain that the opinion cannot be rendered because the Veteran had other risk factors for developing hearing loss or tinnitus or both unrelated to noise exposure in service, such as occupational or recreational noise exposure, age, or hearing loss or tinnitus presented in a manner inconsistent with noise exposure in service and that noise exposure in service is not more likely than any other etiology to cause hearing loss or tinnitus and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.  

2.  After the development is completed, adjudicate the claims.  If any the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


